  Case 18-13853         Doc 39     Filed 11/02/18 Entered 11/02/18 13:55:00              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-13853
         KAMETRA FAYE SHEGOG
         MCDOWELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/11/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/11/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-13853          Doc 39        Filed 11/02/18 Entered 11/02/18 13:55:00                   Desc Main
                                         Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor                  $4,365.00
        Less amount refunded to debtor                            $3,276.77

NET RECEIPTS:                                                                                      $1,088.23


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                      $0.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $154.23
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $154.23

Attorney fees paid and disclosed by debtor:                        $0.00


Scheduled Creditors:
Creditor                                          Claim         Claim          Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted       Allowed        Paid         Paid
ADVOCATE MED GROUP                  Unsecured         350.00           NA            NA            0.00       0.00
ALLY FINANCIAL                      Unsecured      1,733.00            NA            NA            0.00       0.00
ALLY FINANCIAL                      Secured       19,325.00     21,366.11           0.00           0.00       0.00
ASHWORTH COLLEGE                    Unsecured         929.00           NA            NA            0.00       0.00
CAPITAL ONE AUTO FINANCE            Secured       16,206.00     16,373.88      16,206.00        934.00        0.00
CAPITAL ONE NA                      Unsecured         251.00        278.63        278.63           0.00       0.00
CITIBANK NA                         Unsecured         954.00        946.74        946.74           0.00       0.00
CITY OF BLUE ISLAND                 Unsecured         200.00           NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU      Unsecured      1,013.00       1,413.03      1,413.03           0.00       0.00
DEPARTMENT STORE NATIONAL BA        Unsecured         518.00        518.15        518.15           0.00       0.00
IL DEPT OF REVENUE                  Priority           67.00           NA            NA            0.00       0.00
IL DEPT OF REVENUE                  Priority          169.00           NA            NA            0.00       0.00
IL DEPT OF REVENUE                  Priority          218.00           NA            NA            0.00       0.00
IL DEPT OF REVENUE                  Secured              NA         309.72        309.72           0.00       0.00
ILLINOIS COLLECTION SVC             Unsecured         224.00           NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE            Priority       2,931.00            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE            Priority       3,778.00            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE            Priority       2,779.00     28,974.70      28,974.70           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         507.00        529.46        529.46           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Unsecured         825.00        904.41        904.41           0.00       0.00
MIDLAND FUNDING                     Unsecured         492.00        517.27        517.27           0.00       0.00
MIDLAND FUNDING                     Unsecured      2,774.00       2,798.02      2,798.02           0.00       0.00
Municipal Collection Service Inc.   Unsecured           0.00           NA            NA            0.00       0.00
NPRTO NORTH EAST LLC                Unsecured            NA         497.99        497.99           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured            NA       2,084.18      2,084.18           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured         321.00        276.40        276.40           0.00       0.00
QUANTUM3 GROUP LLC                  Unsecured         588.00        597.23        597.23           0.00       0.00
TD BANK USA                         Unsecured         239.00        269.69        269.69           0.00       0.00
UNITED CONSUMER FINANCIAL SER       Unsecured      2,319.00            NA            NA            0.00       0.00
UNITED CONSUMER FINANCIAL SER       Secured           500.00           NA            NA            0.00       0.00
UNITED CONSUMER FINANCIAL SRV       Unsecured            NA       2,001.89      2,001.89           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-13853        Doc 39        Filed 11/02/18 Entered 11/02/18 13:55:00                   Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim         Claim        Principal       Int.
Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      6,353.00       6,406.13      6,406.13           0.00        0.00
VERIZON                           Unsecured         565.00        554.71        554.71           0.00        0.00
VILLAGE OF ALSIP                  Unsecured         200.00           NA            NA            0.00        0.00
VILLAGE OF CRESTWOOD              Unsecured         270.00           NA            NA            0.00        0.00
VILLAGE OF HAZEL CREST            Unsecured         200.00           NA            NA            0.00        0.00
VILLAGE OF LANSING                Unsecured      2,500.00            NA            NA            0.00        0.00
WEBBANK/FINGERHUT                 Unsecured      2,749.00            NA            NA            0.00        0.00
WELLS FARGO BANK NA               Secured      137,256.00    131,062.04    137,845.97            0.00        0.00
WELLS FARGO BANK NA               Secured              NA       6,783.93      6,783.93           0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $137,845.97               $0.00                  $0.00
      Mortgage Arrearage                                  $6,783.93               $0.00                  $0.00
      Debt Secured by Vehicle                            $16,206.00             $934.00                  $0.00
      All Other Secured                                     $309.72               $0.00                  $0.00
TOTAL SECURED:                                          $161,145.62             $934.00                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00                $0.00
       Domestic Support Ongoing                               $0.00                 $0.00                $0.00
       All Other Priority                                $28,974.70                 $0.00                $0.00
TOTAL PRIORITY:                                          $28,974.70                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                              $20,593.93                 $0.00                $0.00


Disbursements:

       Expenses of Administration                                  $154.23
       Disbursements to Creditors                                  $934.00

TOTAL DISBURSEMENTS :                                                                            $1,088.23




UST Form 101-13-FR-S (09/01/2009)
  Case 18-13853         Doc 39      Filed 11/02/18 Entered 11/02/18 13:55:00                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
